DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-10 are objected to because of the following informalities:  
Claim 2, line 2, the correct phrase is “atop the second set of standard commercial containers”
Claim 3, line 2, the correct phrase is “the second set, and the third set of standard commercial containers”
Claim 4, line 2, the correct phrase is “the second set of standard commercial containers”
Claims 5 and 6, line 2, the correct phrase is “the second set of standard commercial containers”
Claim 7, line 2, the correct phrase is “the second set of standard commercial containers”
Claim 7, line 3, the correct phrase is “into a respective standard commercial container of the first set and the second set of standard commercial containers”
Claim 8, line 2, the correct phrase is “and the second set of standard commercial containers include a dividing wall and the at least one access aperture include first and second access apertures, each with a corresponding door, for access into a respective area of a respective standard commercial container of the first set and the second set of standard commercial containers”
Claim 9, line 1, the correct phrase is “wherein the at least one access aperture”
Claim 9, line 3, the correct phrase is “respective standard commercial container of the first set and the second set of standard commercial containers”
Claim 10, line 2, the correct phrase is “the first set and the second set”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is a duplicate of claim 5.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begdouri (US 8,484,929).
Regarding claim 1, Begdouri discloses a self-storage facility, comprising: a first set of standard commercial containers 10 atop a substrate forming a first level of storage volume, the first set including plural side-by-side rows of standard commercial containers positioned end to end (Fig 1-5);
a second set of standard commercial containers 10, atop the first set, forming a second level of storage volume, the second set including plural side by-side rows of standard commercial containers positioned end to end (Fig 1-5);
wherein a plurality of the standard commercial containers in the first set and the second set each include at least one access aperture for access to an interior of a respective one of the standard commercial containers for non-residential-storage of materials therein. Examiner conclude this because Begdouri discloses that the storage containers must be modified by removing at least one panel wall thus each storage container has an access aperture (Col 2, Lines 56-58).
and a perimeter wall around the first set of standard commercial containers, the perimeter wall adjacent a respective side of at least two or more end-to-end standard commercial containers of the first set of standard commercial containers or a respective outward facing end of two or more side by side of the first set of standard commercial containers and extending to a vertical height at least as high as a top of the second set of commercial containers (Fig 5). Examiner notes that since the storage facility is underground the standard commercial containers are surrounded by a perimeter wall formed by the ground. 
Regarding claim 4, Begdouri discloses all standard commercial containers in the first set, second set, within the perimeter wall, are oriented having a major axis in a same direction (Fig 3-6).
Regarding claims 5-6, Begdouri discloses wherein all standard commercial containers in the first set and second set have a base dimension of 8x40 feet.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Begdouri (US 8,484,929).
Regarding claim 2, Begdouri discloses as discussed in claim 1, but does not disclose a third set of commercial containers, atop the second set, forming a third level of storage volume. However, it would have been an obvious engineering design to have a third set of commercial containers according to the required capability of the storage facility.
Regarding claim 3, Begdouri discloses all commercial containers in the first set, second set, and the modified third set, within the perimeter wall, are oriented having a major axis in a same direction (Fig 3-6).

11.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Begdouri (US 8,484,929) in view of Heather (US 2007/0271857).
Regarding claim 7, Begdouri discloses as discussed in claim 1, but does not disclose selected ones of the standard commercial containers in the first set and the second set include an access aperture and a corresponding door for access into a respective standard commercial container; selected ones of the standard commercial containers in the first set and second set include a dividing wall and at least a first and second access aperture, each aperture with a corresponding door, for access into a respective area of a respective standard commercial container; the access aperture is positioned at a location of a respective standard commercial container other than an end of the respective standard commercial container. However, Heather discloses standard commercial containers 50, each including an access aperture and a corresponding door 55 (Fig 5); the access aperture is positioned at a location of a respective standard commercial container other than an end of the respective standard commercial container; the access aperture 55 is positioned at a location of a respective standard commercial container other than an end of the respective standard commercial container (Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the standard commercial containers of Begdouri to include access apertures with doors as taught by Heather, in order to provide secure access to each of the first and second set of standard commercial containers.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Begdouri (US 8,484,929) in view of McCarty (US 5,946,660). Begdouri discloses the storage facility can be constructed above ground (Col 4, Lines 10-11), but does not disclose all standard commercial containers in the first set and the second set are in a climate controlled environment. However, McCarty discloses a storage facility 14 including a plurality of containers 18 in a climate controlled environment provided by element 48 (Fig 2, 4A), (Col 7, Lines 21-25). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage facility of Begdouri to have the standard commercial containers in the first set and the second set in a climate controlled environment as taught by McCary, in order to provide a storage facility in a climate controlled environment.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633